DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 7/12/2022. Claims 1-2, 4-11, 13-14, and 20-26 are pending in the case. Claims 1, 10 and 21 are independent claims.  

Claim Objections
Claim 13 is objected to because of the following informality:  
Claim 13 recites “the image forming device includes”. There is insufficient antecedent basis for this limitation.  For the purpose of prior art analysis Examiner assumes this is a reference to “the method”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haapsaari et al. (US 2010/0205563 A1, hereinafter Haapsaari) in view of Mark et al. (US 8766984 B2, hereinafter Mark).

As to independent to claim 1, Haapsaari teaches an image forming device having at least print function (“Device 105 may be a portable device, for example, a portable personal computer or a mobile communications terminal, or may be a fixed device, for example, a terminal at a kiosk or a fixed communications terminal. Device 105 may be any suitable device, provided it includes a user interface capable of performing the operations described according to the disclosed embodiments.” Paragraph 0033), comprising: 
one or more memories (memory 1702) that store instructions; and 
one or more processors (processor 1718) configured to execute the stored instructions to: display a plurality of objects in a display area (Fig. 6B displaying one or more items 600 across a ribbon 610); and 
execute a scroll display of the plurality of objects in the display area, based on reception of an operation to press a first object having a portion displayed in the display area and a non-display portion not displayed in the display area, so that the non-display portion of the first object is displayed in the display area, and control the first object to be in a selected (“In FIG. 6B, when the ribbon 610 is full, the one or more items 600 may be wholly displayed in the ribbon 610 and the add items icon 615, 620 may remain visible but may be partially displayed on both ends of the wholly displayed items 600. In FIG. 6C, upon selection of one of the add items icons, for example, icon 615, the items 600 are scrolled toward the opposite end until the add items icon 615 is wholly displayed. The add items icon 615 may be selected to perform operations to add an additional item to the item list.” Paragraph 0050).
Haapsaari does not appear to expressly teach wherein the scroll display is executed at a speed at which the user can recognize how a scrolling operation is executed.
Mark teaches wherein the scroll display is executed at a speed at which the user can recognize how a scrolling operation is executed (“The display animation may be one of a rapid list scroll animation, a rapid scroll or pan of a webpage, a rapid scroll of a text document, a rapid scroll or pan of a portable document format (PDF) document, a rapid scroll of a PowerPoint presentation, and a rapid scroll or pan of photographic images, or generated by a game application.” paragraph 0004 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaari to comprise wherein the scroll display is executed at a speed at which the user can recognize how a scrolling operation is executed.  One would have been motivated to make such a combination to provide an accurate view of the scrolled content to the user.

As to dependent claim 2, Haapsaarid teaches the image forming device according to claim 1, Haapsaarid does not appear to expressly teach wherein the scroll display is a display with animation.
Mark teaches wherein the scroll display is a display with animation ( “The display animation may be one of a rapid list scroll animation, a rapid scroll or pan of a webpage, a rapid scroll of a text document, a rapid scroll or pan of a portable document format (PDF) document, a rapid scroll of a PowerPoint presentation, and a rapid scroll or pan of photographic images, or generated by a game application.” paragraph 0004 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein the scroll display is a display with animation.  One would have been motivated to make such a combination to provide an accurate view the scrolled content to the user.

As to dependent claim 4, Haapsaarid teaches the image forming device according to claim 1, Haapsaarid does not appear to expressly teach wherein the scroll display is a scroll display with animation including a predetermined number of frames and a predetermined frame rate 
Mark teaches wherein the scroll display is a scroll display with animation including a predetermined number of frames and a predetermined frame rate (“The determination of the achieved current frame rate may be calculated based upon a number of frames that have been rendered within a predefined preceding time interval (e.g., the preceding tenth of a second), based upon an instantaneous value (e.g., a rendering duration of the last frame), a running average value, or a statistically determined value.” Paragraph 0044).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein the scroll display is a scroll display with animation including a predetermined number of frames and a predetermined frame rate.  One would have been motivated to make such a combination to provide an accurate view the scrolled content to the user.

As to dependent claim 20, Haapsaarid teaches the image forming device according to claim 1, Haapsaarid further teaches wherein the plurality of objects is displayed in a list format, and the scroll display is executed so that the non-display portion of the first object is entirely displayed in the display are based on the operation to press the first object (“In FIG. 6B, when the ribbon 610 is full, the one or more items 600 may be wholly displayed in the ribbon 610 and the add items icon 615, 620 may remain visible but may be partially displayed on both ends of the wholly displayed items 600. In FIG. 6C, upon selection of one of the add items icons, for example, icon 615, the items 600 are scrolled toward the opposite end until the add items icon 615 is wholly displayed. The add items icon 615 may be selected to perform operations to add an additional item to the item list.” Paragraph 0050).

Claims 10-11 reflect a method embodying the limitations of claim 1-2. Therefore, the claims are rejected under similar rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haapsaarid et al. in view of Mark et al., and Horagai (US 20110099509 A1).

As to dependent claim 5, Haapsaarid teaches the image forming device according to claim 4, Haapsaarid does not appear to expressly teach wherein the number of frames and the frame rate are settable.
Horagai teaches “The scroll amount can be configured by the user using an on-screen menu (not shown).” paragraph 0044).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein the scroll display is a scroll display with animation including a predetermined number of frames and a predetermined frame rate.  One would have been motivated to make such a combination to allow the user control the desired scrolling speed.

Claims 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haapsaarid et al. in view of Mark et al. (US 8766984 B2, hereinafter Mark), and Orimoto et al. (US 20150046879 A1, hereinafter Orimoto)

As to dependent claim 6, Haapsaarid teaches the device according to claim 1, Haapsaarid does not appear to expressly teach wherein the image forming idevice including at least one of a scan function, and the display area is included in a setting screen of the scan function.
Orimoto teaches wherein the image forming idevice including at least one of a scan function, and the display area is included in a setting screen of the scan function (scanning function tab 5A displayed).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein the device is a formation device including at least one of a print function, a scan function, and a fax function.  One would have been motivated to make such a combination to provide a display program which have operability improved by adding an image forming device. 

As to dependent claim 7, Haapsaarid teaches the image forming device according to claim 1, Haapsaarid does not appear to expressly teach wherein the plurality of objects displayed in the display area is objects for which a destination of data is selected.
Orimoto teaches wherein the plurality of objects displayed in the display area is objects for which a destination of data is selected (Fig. 9A displaying a destination of data to be selected by the user).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein the plurality of objects displayed in the display area is objects for which a destination of data is selected.  One would have been motivated to make such a combination to provide a display program which have operability improved by adding an image forming device. 

As to dependent claim 8. Haapsaarid teaches the image forming device according to claim 1, Haapsaarid does not appear to expressly teach wherein, after the scroll display is executed to display the non-displayed portion of the object, the screen transitions to a screen corresponding to the object.
Orimoto teaches wherein, after the scroll display of the screen is executed to display the non-displayed portion of the selected object, the screen transitions to a screen corresponding to the selected object (“Here, when one of the plural files shown in FIG. 7 is selected, the display screen is switched to a screen shown in FIG. 8 (a diagram showing a display screen after a file is selected).” Paragraph 0069).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein, after the scroll display of the screen is executed to display the non-displayed portion of the selected object, the screen transitions to a screen corresponding to the selected object.  One would have been motivated to make such a combination to provide a display program which have operability improved by adding an image forming device. 

As to dependent claim 13, Haapsaarid teaches the method according to claim 10, Haapsaarid does not appear to expressly teach wherein the method includes at least one of a scan function, and the display area is included in a setting screen of the scan function.
Orimoto teaches wherein the method includes at least one of a scan function, and the display area is included in a setting screen of the scan function (scanning function tab 5A displayed).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein the device is a formation device including at least one of a print function, a scan function, and a fax function.  One would have been motivated to make such a combination to provide a display program which have operability improved by adding an image forming device. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haapsaarid et al. in view of Mark et al. (US 8766984 B2, hereinafter Mark), and Nahm (20120249435).

As to dependent claim 9, Haapsaarid teaches the image forming device according to claim 1, Haapsaarid does not appear to expressly teach wherein, with the number of frames defined as n, the scroll display is executed by repeating n times the scrolling operation of 1/n of the non-displayed portion, and wherein the number of frames is greater than a predetermined value.
Mark teaches wherein, with the number of frames defined as n, the scroll display is executed by repeating n times the scrolling operation of 1/n of the non-displayed portion, and wherein the number of frames is greater than a predetermined value (“The monitored frame rate may be determined in any of a variety of manners. For example, the frame rate may be based upon a number of frames rendered during a predefined preceding interval. In another example, the frame rate may be based upon a running average of achieved frame rates or a calculation of the frame rate that reflects a running average rate.” Paragraph 0003, 0044-0046).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein, with the number of frames defined as n, .., and wherein the number of frames is greater than a predetermined value.  One would have been motivated to make such a combination to provide an accurate view the scrolled content to the user.
Nahm teaches the screen is scrolled by 1/n, for example, 1/2 or 1/3 in the calculated scroll direction (paragraph 0028-0032).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid and Mark to comprise wherein, with the number of frames defined as n, the scroll display is executed by repeating n times the scrolling operation of 1/n of the non-displayed portion, and wherein the number of frames is greater than a predetermined value.  One would have been motivated to make such a combination to provide an accurate view of the scrolled content to the user.

Claim 14 reflects a method embodying the limitations of claim 9 therefore the claim is rejected under similar rationale.

Claims 21, 23-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Haapsaari et al. (US 2010/0205563 A1, hereinafter Haapsaari) in view of Orimoto et al. (US 20150046879 A1, hereinafter Orimoto).

As to independent claim 21, Haapsaari teaches a device, comprising: one or more memories (memory 1702) that store instructions; and one or more processors (processor 1718) configured to execute the stored instructions to:
display a plurality of objects in a display area (Fig. 6B displaying one or more items 600 across a ribbon 610); and
 execute a scroll-display of the plurality of objects in the display area, based on reception of an operation to press a first object having a portion displayed in the display area and a non-display portion not displayed in the display area, so that the non-display portion of the first object is displayed in the display area (“In FIG. 6B, when the ribbon 610 is full, the one or more items 600 may be wholly displayed in the ribbon 610 and the add items icon 615, 620 may remain visible but may be partially displayed on both ends of the wholly displayed items 600. In FIG. 6C, upon selection of one of the add items icons, for example, icon 615, the items 600 are scrolled toward the opposite end until the add items icon 615 is wholly displayed. The add items icon 615 may be selected to perform operations to add an additional item to the item list.” Paragraph 0050). 
Haapsaari does not appear to expressly teach control a display screen to transition from a screen including the display area to a screen corresponding to the first object.
Orimoto teaches control a display screen to transition from a screen including the display area to a screen corresponding to the first object (“Here, when one of the plural files shown in FIG. 7 is selected, the display screen is switched to a screen shown in FIG. 8 (a diagram showing a display screen after a file is selected).” Paragraph 0069).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaari to comprise control a display screen to transition from a screen including the display area to a screen corresponding to the first object. One would have been motivated to provide a display program which have operability improved by adding an image forming device. 

As to dependent claim 23, Haapsaari teaches the device according to claim 21, Haapsaari does not appear to expressly teach wherein the device includes a scan function, and the display area is included in a setting screen of the scan function.
Orimoto teaches wherein the device includes a scan function, and the display area is included in a setting screen of the scan function (scanning function tab 5A displayed).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaari to comprise wherein the device includes a scan function, and the display area is included in a setting screen of the scan function.  One would have been motivated to provide a display program which have operability improved by adding an image forming device. 

. As to dependent claim 24, Haapsaari teaches device according to claim 21, Haapsaari further teaches wherein the scroll display and transition of the display screen are automatically executed based on the operation to press the first object (“In FIG. 6C, upon selection of one of the add items icons, for example, icon 615, the items 600 are scrolled toward the opposite end until the add items icon 615 is wholly displayed. The add items icon 615 may be selected to perform operations to add an additional item to the item list.” Paragraph 0050).

As to dependent claim 26, Haapsaari teaches the device according to claim 21, Haapsaari further teaches wherein the plurality of objects is displayed in a list format, and the scroll display is executed so that the non- display portion of the first object is entirely displayed in the display are based on the operation to press the first object(“In FIG. 6B, when the ribbon 610 is full, the one or more items 600 may be wholly displayed in the ribbon 610 and the add items icon 615, 620 may remain visible but may be partially displayed on both ends of the wholly displayed items 600. In FIG. 6C, upon selection of one of the add items icons, for example, icon 615, the items 600 are scrolled toward the opposite end until the add items icon 615 is wholly displayed. The add items icon 615 may be selected to perform operations to add an additional item to the item list.” Paragraph 0050).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Haapsaari et al. in view of Orimoto et al., and Mark et al. (US 8766984 B2, hereinafter Mark).

As to dependent claim 22, Haapsaari teaches the device according to claim 21, Haapsaari does not appear to expressly teach wherein the scroll display is executed at a speed at which the user can recognize how a scrolling operation is executed.
Mark teaches wherein the scroll display is executed at a speed at which the user can recognize how a scrolling operation is executed (“The display animation may be one of a rapid list scroll animation, a rapid scroll or pan of a webpage, a rapid scroll of a text document, a rapid scroll or pan of a portable document format (PDF) document, a rapid scroll of a PowerPoint presentation, and a rapid scroll or pan of photographic images, or generated by a game application.” paragraph 0004 last sentence).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaari to comprise wherein the scroll display is executed at a speed at which the user can recognize how a scrolling operation is executed.  One would have been motivated to make such a combination to provide an accurate view of the scrolled content to the user.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Haapsaari et al. in view of Orimoto et al., Mark et al. (US 8766984 B2, hereinafter Mark), and Nahm (20120249435).

As to dependent claim 25, Haapsaari teaches the device according to claim 21, Haapsaari does not appear to expressly teach wherein, with the number of frames defined as n, the scroll display is executed by repeating n times the scrolling operation of 1/n of the non-displayed portion, and wherein the number of frames is greater than a predetermined value.
Mark teaches wherein, with the number of frames defined as n, the scroll display is executed by repeating n times the scrolling operation of 1/n of the non-displayed portion, and wherein the number of frames is greater than a predetermined value (“The monitored frame rate may be determined in any of a variety of manners. For example, the frame rate may be based upon a number of frames rendered during a predefined preceding interval. In another example, the frame rate may be based upon a running average of achieved frame rates or a calculation of the frame rate that reflects a running average rate.” Paragraph 0003, 0044-0046).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaarid to comprise wherein, with the number of frames defined as n, .., and wherein the number of frames is greater than a predetermined value.  One would have been motivated to make such a combination to provide an accurate view the scrolled content to the user.
Nahm teaches the screen is scrolled by 1/n, for example, 1/2 or 1/3 in the calculated scroll direction (paragraph 0028-0032).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haapsaari and Orimoto to comprise wherein, with the number of frames defined as n, the scroll display is executed by repeating n times the scrolling operation of 1/n of the non-displayed portion, and wherein the number of frames is greater than a predetermined value.  One would have been motivated to make such a combination to provide an accurate view of the scrolled content to the user.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130111391 A1 teaches The display of a content area is automatically adjusted such that the display of a virtual input panel does not occlude content with which the user is interacting. For example, Fig. 13 showing a user selecting a section 1320, the content area is adjusted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171